Filed 11/20/18

                           CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT


JOHN/JANE ROE,                                   H043248
                                                (Santa Clara County
        Petitioner and Appellant,                Super. Ct. No. 1-15-CV-280191)

        v.

WOLFGANG HALBIG,

        Respondent and Appellant.



        Wolfgang Halbig sued five “John Doe” defendants in Florida for defamation for
comments made about him on websites and social media sites. To determine the
identities of the posters of the allegedly defamatory statements, Halbig served a subpoena
on Google requiring the production of documents and information revealing the identity
of the person maintaining http://sandyhookanalysis.blogspot.com. Google, in turn,
notified the account holder of the subpoena. That person, described here as John/Jane
Roe, filed a petition to quash the subpoena (motion to quash) under Code of Civil
Procedure section 1987.11 and requested fees and costs under section 1987.2, subdivision
(c). After Roe filed the motion to quash but before the hearing, Halbig withdrew the
subpoena. At the subsequent hearing, the trial court found that Roe was the “prevailing
party” under section 1987.2, subdivision (c) and awarded attorney’s fees and costs to
Roe.

        1
        All further statutory references are to the Code of Civil Procedure unless
otherwise indicated.
       On appeal, Halbig argues that the trial court committed error when it determined
that Roe was the prevailing party because, by the date of the court’s decision and fee
award, the subpoena had already been withdrawn. Halbig further contends that the trial
court abused its discretion in determining the amount of attorney’s fees and costs. Roe
also appeals the fee award, asserting that the trial court abused its discretion when it
awarded less than Roe requested. We uphold the trial court’s determination that Roe was
the prevailing party under section 1987.2, subdivision (c). We agree with both parties,
however, that the trial court erred in setting the amount of attorney’s fees. We therefore
reverse the fee and costs award and remand the case with directions.
                  I. FACTS AND PROCEDURAL BACKGROUND
       Halbig, a “school safety and security expert and consultant” living in Florida,
began an independent investigation of the December 14, 2012, shooting at Sandy Hook
Elementary School in Newtown, Connecticut. Halbig became concerned about what he
viewed as “glaring anomalies” in the investigation of the events in Connecticut, and he
established an organization called “Sandy Hook Justice.”
       In March 2014, Halbig set up a donation account for Sandy Hook Justice on the
crowd-funding website GoFundMe “to raise funds to underwrite the investigation and
discovery of facts relating to the Sandy Hook shooting.” Halbig raised $31,202 from his
GoFundMe campaign. In October 2014, GoFundMe told Halbig that, “[a]fter a careful
investigation of the numerous complaints we’ve received about your campaign, we have
determined that you will no longer be able to use GoFundMe.” Halbig believed that
GoFundMe had canceled his Sandy Hook Justice campaign because of a letter that
GoFundMe had received from the “Sandy Hook Defense Group.” After further
investigation, Halbig discovered “defamatory posts” about himself on a number of
websites and social media sites.
       On January 28, 2015, Halbig filed a complaint in the circuit court in Seminole
County, Florida, asserting causes of action for defamation, tortious interference with

                                              2
prospective business relationships, and civil conspiracy to commit defamation. The
complaint named five defendants, who were described as “Doe” defendants because their
“identities, locations, and residences [were] unknown to [Halbig] because the John Doe
Defendants have intentionally hidden their identities to evade detection.” The complaint
specified four blogs and social media accounts that contained “false, derogatory, hurtful,
and defamatory statements” about Halbig. Halbig sought unspecified damages and
injunctive relief.
       On February 5, 2015, the Florida circuit court issued an order granting Halbig
leave to serve third-party subpoenas to determine the Doe defendants’ identities. On
April 29, 2015, Halbig issued a subpoena duces tecum under the authority of the Florida
circuit court for third-party “Google Inc. (a/k/a ‘Blogspot’).” In the subpoena, Halbig
sought, among other items, “[a]ny and all documents and information revealing the
identity of the person(s) who established and maintain:
http://sandyhookanalysis.blogspot.com/” (the website).2
       On May 5, 2015, pursuant to section 2029.3003 and the Florida subpoena, Halbig
applied for and received from the Santa Clara County Superior Court a subpoena to
Google to be served in Mountain View, California, for the production of business records
“revealing the identity of the person(s) who established and maintain:
http://sandyhookanalysis.blogspot.com/.” On May 25, 2015, Google notified John/Jane
Roe4 (petitioner below and an appellant here), whose Google account was the subject of


       2
          This website was not referenced in the Florida complaint, and it is not clear
whether Roe is one of the Doe defendants.
        3
          Section 2029.300 provides that, when a party submits an application using the
appropriate Judicial Council form and a copy of the “foreign subpoena” and pays the
required fee, “the clerk shall promptly issue a subpoena for service upon the person to
which the foreign subpoena is directed.” By its text, the section does not require any
involvement by a California judicial officer.
        4
          For simplicity, we will use the description “Roe” and masculine pronouns to
refer to John/Jane Roe.

                                             3
Halbig’s subpoena. Google informed Roe that it would comply with the subpoena unless
Roe provided it with “a file-stamped motion to quash the subpoena (or other formal
objection filed in court)” by June 14, 2015. Roe hired counsel in California and, pursuant
to section 1987.1, filed a motion to quash the subpoena in Santa Clara County Superior
Court (the trial court) on June 11, 2015.
       In his motion to quash, Roe argued that the trial court should quash the subpoena
because Halbig could not establish a prima facie case under Florida law, as required by
Krinsky v. Doe 6 (2008) 159 Cal. App. 4th 1154, 1172 (Krinsky). Roe further sought
reasonable costs and attorney’s fees pursuant to section 1987.2, subdivision (c). Roe
requested $21,874 in attorney’s fees and $700 in costs.5 Roe calendared the motion to be
heard on July 9, 2015. Based on that hearing date, Halbig’s opposition would have been
due on June 25, 2015.
       On June 30, 2015, Halbig’s counsel in Florida emailed Roe’s counsel and stated
that Halbig was willing to withdraw the subpoena “upon the stipulation that all parties . . .
bear their own costs and fees.” Roe declined the offer.
       On July 2, 2015, Halbig filed a “Request for Dismissal” in the trial court
requesting that the Google subpoena be dismissed “[w]ithout prejudice.” That same day,
the clerk of the trial court signed the dismissal order. On July 6, 2015, three days before
the hearing on the motion to quash, Halbig’s Florida counsel emailed Roe’s attorney the
request for dismissal of the subpoena; asked that Roe cancel the hearing in the trial court;
and stated that, if Roe did not cancel the hearing and Halbig “is forced to hire a California
attorney . . . he will be forced to seek fees.” Roe’s counsel replied with an email and a
subsequent letter refusing to cancel the hearing; noting that the subpoena “attempted to
seek the identity of our client in what appears to be a suit involving the exercise of free


       5
         Roe requested fees for attorney James Wagoner for 22 hours at $275/hour;
attorney Leif Knutson for 8.7 hours at $240/hour; attorney Graham Van Leuven for 67.80
hours at $200/hour; and paralegal Lisa Landen for 1.6 hours at $110/hour.

                                              4
speech”; and stating that Roe had incurred “attorney fees and costs” and was entitled to
those fees and costs under section 1987.2, subdivision (c). To address the effect of
Halbig’s withdrawal of the subpoena, Roe filed additional briefing on July 7, 2015,
arguing his motion was not moot and reiterating his request for attorney’s fees and costs.
In the July 7 filing, Roe requested $28,521 in attorney’s fees and $799 in costs.6
       Apparently in response to a request by Halbig, on July 9, 2015, the trial court
continued the hearing on Roe’s motion to quash and request for fees to August 9, 2015.
On July 29, 2015, Halbig filed an opposition to the motion to quash in which he argued
that the motion was mooted by his withdrawal of the subpoena; section 1987.2,
subdivision (c) did not authorize an award of fees to Roe because Roe was not the
“prevailing party”; and Roe’s fee request was “patently exorbitant” and insufficiently
detailed. Halbig did not address whether he had made a prima facie showing of a cause
of action in the Florida case. Halbig also sought sanctions under section 1987.2,
subdivision (a) in the amount of $3,650 for “costs and expenses” from Roe’s refusal to
withdraw his motion to quash.7
       On August 4, 2015, Roe filed a reply, arguing that Halbig’s voluntary dismissal of
the subpoena without prejudice did not moot his request for fees; reiterating that Roe was
the prevailing party under section 1987.2 subdivision (c); and stating that the requested
fees were reasonable. Roe included a declaration by counsel providing a detailed
description of the attorney’s fees incurred. Roe requested a total of $42,581 in attorney’s
fees and $1,207.64 in costs.8

       6
         Roe requested fees for attorney James Wagoner for 27.7 hours at $275/hour;
attorney Leif Knutson for 8.7 hours at $240/hour; attorney Graham Van Leuven for 93.2
hours at $200/hour; and paralegal Lisa Landen for 1.6 hours at $110/hour.
       7
         Halbig requested fees for attorney Nicholas Ranallo for 10.6 hours at $250/hour
plus $1,000 for court appearances.
       8
         Roe requested fees for attorney James Wagoner for 47 hours at $275/hour;
attorney Leif Knutson for 8.7 hours at $240/hour; attorney Graham Van Leuven for 136.3
hours at $200/hour; and paralegal Lisa Landen for 2.8 hours at $110/hour.

                                             5
       On August 11, 2015, the trial court heard Roe’s motion to quash and request for
fees and costs, as well as Halbig’s request for sanctions. Both Roe and Halbig were
represented by counsel. After the court observed that Halbig had made no effort to
establish a prima facie showing of a valid cause of action under Florida law, Halbig’s
counsel replied that he could not speak to that issue “because the withdrawal [of the
subpoena] was actually before I was retained.” He continued, “[T]he thought was rather
than having a semi-defamation case here followed by one there, that if we can withdraw
the subpoena and avoid now two court hearings, that would be far preferable for, you
know, the out of state party who wasn’t at the time even represented in California.”
       Turning to the amount of fees, the trial court told Roe’s counsel, “I was somewhat
stunned at the amount of fees you’re seeking. Before filing the motion you incurred over
$21,000 in attorney’s fees . . . . And then since the last hearing on July 9th . . . it’s now at
$42,000. It’s almost doubled since the first filing of the motion, even after the [subpoena
was] dismissed.” Roe’s attorney cited the complexity of the legal research involved,
including the need to research Florida law, First Amendment law, the legislative history
of section 1987.2, and the need for additional research once Halbig had withdrawn the
subpoena. Roe’s counsel further noted that Halbig was seeking sanctions from Roe. The
court replied, “[T]o be clear, I’m denying those.” The court also observed that “I’m not
sure that efforts to look at the legislative history [were] terribly helpful to me . . . .”
       Addressing Roe’s request for attorney’s fees, Halbig’s attorney objected that Roe
did not provide detailed information about attorney’s fees until the reply brief and that “to
me [it] would be their burden [to do so] in the initial filing and not in a reply.” He added,
“And I mean, beyond that we can quibble about individual entries and that kind of thing,
but I don’t think you’re interested in doing that.” The court replied, “Not particularly.
Wrap up very quickly.” Roe’s counsel again emphasized the complexity of the legal
research and argued that his counsel’s rates were “very reasonable, and . . . there’s



                                                6
basically no law on this, and this is a very important case to our client because if his or
her identity’s unmasked [that] could change things significantly.”
       At the conclusion of the hearing, the trial court made several findings. The court
found that Roe was the prevailing party and that Halbig “did not establish a prima facie
case of a valid claim.” With respect to Roe’s requests for costs, the court stated the filing
fees were “recoverable” but photocopy and legal runner fees were not. In addition, the
court denied travel expenses because “you could have appeared [telephonically].”
“[L]ooking at what are recoverable costs under this [section] I’m not going to award
travel expenses. So whatever’s left after taking out the copies, court runner fees and
travel expenses, I’ll award those as costs.”
       With respect to the request for attorney’s fees, the trial court stated, “I don’t think
that you can recover paralegal costs under the guise of attorney’s fees.” Turning to the
hours billed by the attorneys working on Roe’s behalf, the court observed, “In some cases
when you have a junior attorney work on things, not to be disrespectful to you or
anything, but as a billing attorney myself in the past, I would often write down the
amount of time that a newer attorney spent on a case. And certainly the newer lawyer on
the team spent by far the most hours.” The trial court continued, “So in looking at this I
think a reasonable amount to award as attorney’s fees is more on the order of $22,000. I
think the [$]42,000 was a lot, extreme in [the] setting [of] this case . . . . I think a petition
to quash a subpoena should not require that amount of time. So I’m going to award
[$]22,000 in fees and costs as I’ve indicated, reducing it for those items I’m not going to
allow.” The trial court told counsel for Roe, “I’m going to ask you to prepare an order
and put some findings [on] the statute and the amount of fees I’m awarding.”
       On October 9, 2015, the trial court issued a written order and judgment setting out
the rulings the court had made at the August 11 hearing. The order listed, among other
findings, “The underlying action arises from John/Jane Roe’s exercise of free speech
rights on the Internet and Plaintiff has failed to make a prima facie showing of a cause of

                                                7
action against John/Jane Roe,” and “John/Jane Roe has prevailed through the voluntary
dismissal of the subpoena without prejudice by Plaintiff and the failure of Plaintiff to
establish a prima facie showing of a cause of action. John/Jane Roe should therefore be
awarded reasonable expenses incurred in making this petition, including reasonable
attorney fees.”
       With respect to the amount of fees awarded, the order stated that the rates charged
by counsel were reasonable but “some of the time spent by counsel in this matter could
have been avoided.” In particular, the court deducted the following items from the
requested attorney’s fees: time spent on research into legislative history; “some of the
time spent by [the junior attorney]”; time spent researching in preparation of the
opposition; time for travel and live appearances; and the time spent by paralegals. The
order also deducted costs for photocopying, runners, and travel expenses. “Accordingly,
the Court approves the fee award pursuant to C.C.P. § 1987.2(c) and awards John/Jane
Roe attorney’s fees in the amount of $22,000 and costs in the amount of $495 for a total
award of $22,495.” The order denied Halbig’s application for attorney’s fees and costs.
       Halbig timely appealed, challenging the trial court’s legal conclusion that Roe was
a prevailing party within the meaning of section 1987.2, subdivision (c). Halbig also
argues that the trial court abused its discretion when it determined the amount of fees and
costs to award. Roe has filed a cross-appeal, arguing that the trial court abused its
discretion in setting fees and costs.
                                        II. DISCUSSION
           A. Roe’s Entitlement to Fees and Costs
       This case requires us to decide, for the purposes of awarding fees and costs under
section 1987.2, subdivision (c), whether a moving party can “prevail[]” on a motion to
quash or modify a subpoena if the subpoena has been withdrawn prior to a judicial ruling
on the motion. Halbig contends that the trial court erred when it determined that Roe
qualified as the prevailing party under the statute, which entitled Roe to attorney’s fees

                                              8
and costs. Halbig argues that, because he voluntarily withdrew the subpoena before the
hearing on the motion to quash, Roe’s motion was moot, and a party cannot “prevail” on
a moot question. Relying primarily on cases interpreting California’s anti-SLAPP
statute,9 Roe counters that Halbig’s withdrawal of the subpoena meant that Roe had
succeeded in his litigation objective and had therefore prevailed on his motion to quash,
entitling him to attorney’s fees and costs.
              1. Standard of Review
       The parties disagree on the appropriate standard of review. Halbig argues this
court should review de novo the trial court’s decision that Roe was the prevailing party,
while Roe maintains that abuse of discretion constitutes the appropriate standard. “[I]t is
a discretionary trial court decision on the propriety or amount of statutory attorney fees to
be awarded, but a determination of the legal basis for an attorney fee award is a question
of law to be reviewed de novo.” (Mountain Air Enterprises, LLC v. Sundowner Towers,
LLC (2017) 3 Cal.5th 744, 751.) Here, there are no facts in dispute. The parties ask us
to decide the meaning of “prevails” in section 1987.2, subdivision (c)—a question not
answered by previous case law and that “involves the interpretation of a statute, a
question of law that we review de novo.” (Goodman v. Lozano (2010) 47 Cal. 4th 1327,
1332.) Therefore, we apply de novo review to the trial court’s determination that Roe
was the prevailing party.
              2. Prevailing Party Under Section 1987.2, Subdivision (c)
       “In construing a statute, a court’s objective is to ascertain and effectuate legislative
intent.” (Hsu v. Abbara (1995) 9 Cal. 4th 863, 871.) “To determine legislative intent, a
court begins with the words of the statute, because they generally provide the most
reliable indicator of legislative intent.” (Ibid.) “When the statutory language is itself
ambiguous, we must examine the context in which the language appears, adopting the

       9
        “SLAPP” stands for “strategic lawsuit against public participation.” (S.B. Beach
Properties v. Berti (2006) 39 Cal. 4th 374, 377; see discussion at II.A.2.c., post.)

                                              9
construction that best harmonizes the statute internally and with related statutes.”
(Wohlgemuth v. Caterpillar Inc. (2012) 207 Cal. App. 4th 1252, 1261.) “ ‘When the
language is susceptible of more than one reasonable interpretation . . . we look to a
variety of extrinsic aids, including the ostensible objects to be achieved, the evils to be
remedied, the legislative history, public policy, contemporaneous administrative
construction, and the statutory scheme of which the statute is a part.’ ” (Ibid.) Further,
“similar statutes should be construed in light of one another.” (People v. Tran (2015) 61
Cal. 4th 1160, 1168 (Tran).) “ ‘ “[W]hen statutes are in pari materia similar phrases
appearing in each should be given like meanings.’ ” [Citation.] “ ‘Two “[s]tatutes are
considered to be in pari materia when they relate to the same person or thing, to the same
class of person[s or] things, or have the same purpose or object.” ’ ” (Ibid.)
              a. Statutory Language of Section 1987.2, Subdivision (c)
       Consistent with these principles of statutory interpretation, we begin our review of
the trial court’s determination that Roe was the prevailing party with the language of the
relevant statute. Section 1987.2, subdivision (c) provides: “If a motion is filed under
Section 1987.1 for an order to quash or modify a subpoena from a court of this state for
personally identifying information, as defined in subdivision (b) of Section 1798.79.8 of
the Civil Code, for use in an action pending in another state, territory, or district of the
United States, or in a foreign nation, and that subpoena has been served on any Internet
service provider, or on the provider of any other interactive computer service, as defined
in Section 230(f)(2) of Title 47 of the United States Code, if the moving party prevails,
and if the underlying action arises from the moving party’s exercise of free speech rights
on the Internet and the respondent has failed to make a prima facie showing of a cause of
action, the court shall award the amount of the reasonable expenses incurred in making
the motion, including reasonable attorney’s fees.” Thus, section 1987.2, subdivision (c)
requires a trial court to award reasonable expenses to an individual who “prevails” on a
motion to quash a subpoena for personally identifying information pursuant to section

                                              10
1987.1, if the underlying action arose from the individual’s exercise of free speech on the
Internet, and if the respondent fails to make a prima facie showing of a cause of action.
(§ 1987.2, subd. (c).)
       Section 1987.2, subdivision (c) does not define “prevails.” Nor does the statute
specify what effect the voluntary dismissal of a subpoena should have on the
determination of whether the movant “prevail[ed]” on his or her motion to quash.
(§ 1987.2, subd. (c); see Coltrain v. Shewalter (1998) 66 Cal. App. 4th 94, 102 (Coltrain)
[“The vast majority of attorney’s fee statutes do not explicitly provide for the event of a
voluntary dismissal”].)
       Many attorney fee statutes employ the concept of a “prevailing party.” (See
Heather Farms Homeowners Assn. v. Robinson (1994) 21 Cal. App. 4th 1568, 1573-1574.)
Courts interpreting fee statutes that refer to a party who “prevails” instead of a
“prevailing party” use the terms interchangeably. (See, e.g., Belth v. Garamendi (1991)
232 Cal. App. 3d 896, 901.)
       California law does not offer a settled definition of the phrase “prevailing party,”
particularly in the context of a voluntary dismissal prior to a judicial determination. The
California Supreme Court has observed, “As used in California statutes, the term
[prevailing party] has more than one technical meaning. For purposes of the cost statutes,
the term ‘prevailing party’ includes a party in whose favor a judgment of dismissal has
been entered. (Code Civ. Proc., § 1032, subd. (a)(4).) Under subdivision (b)(2) of Civil
Code section 1717, however, there is no prevailing party when the action has been
voluntarily dismissed.” (Santisas v. Goodin (1998) 17 Cal. 4th 599, 609.)
       To determine whether Roe qualifies as a “prevailing party” notwithstanding
Halbig’s withdrawal of the subpoena prior to the trial court’s resolution of the motion to
quash, Halbig urges us to rely on foundational legal principles and, in particular, on the
doctrine of mootness. Halbig points us to cases that recognize that withdrawal of a
subpoena can render a motion to quash moot. (See, e.g., Lee v. Swansboro Country

                                             11
Property Owners Assn. (2007) 151 Cal. App. 4th 575, 580; Application of Caldwell
(N.D.Cal. 1970) 311 F. Supp. 358, 361.) Halbig argues as a matter of logic that Roe
could not prevail on a moot question. Roe counters that, because section 1987.2,
subdivision (c) protects free speech, this court should apply the definition of “prevailing
party” developed in cases interpreting section 425.16, commonly known as the anti-
SLAPP statute. This definition, Roe argues, focuses on “which party realized its
objectives in the litigation.” (Kyle v. Carmon (1999) 71 Cal. App. 4th 901, 918.) Roe
notes that this standard also appears in cases interpreting fee provisions in other statutes.
(See Almanor Lakeside Villas Owners Assn. v. Carson (2016) 246 Cal. App. 4th 761, 773
(Almanor).)
       Both Halbig’s and Roe’s interpretations of “prevailing party” are plausible
interpretations of the language of section 1987.2, subdivision (c). In the face of “ ‘more
than one reasonable interpretation,’ ” we look to “ ‘a variety of extrinsic aids, including
the ostensible objects to be achieved, the evils to be remedied, the legislative history,
public policy, contemporaneous administrative construction, and the statutory scheme of
which the statute is a part.’ ” (S.B. Beach Properties v. Berti (2006) 39 Cal. 4th 374, 379
(Berti).)
              b. Legislative History of Section 1987.2, Subdivision (c)
       The provision that is now codified as section 1987.2, subdivision (c) was first
proposed in 2008 in Assembly Bill No. 2433 (the Bill). In its first iteration, the Bill
proposed a modification of the anti-SLAPP statute (§ 425.16) to clarify that the term
“ ‘cause of action’ includes a subpoena or request for a subpoena from a court of this
state for use in an action pending in another state . . . .” (Assem. Bill No. 2433 (2007-
2008 Reg. Sess.) as introduced Feb. 21, 2008.)10 As set out in more detail below, the


       10
          The initial iterations of the Bill can be found online at:

[as of November 20, 2018], archived at: .

                                              12
object of the anti-SLAPP statute is “to protect citizens in the exercise of their First
Amendment constitutional rights of free speech and petition. It is California’s response
to the problems created by meritless lawsuits brought to harass those who have exercised
these rights.” (Church of Scientology v. Wollersheim (1996) 42 Cal. App. 4th 628, 644,
disapproved on another ground in Equilon Enterprises v. Consumer Cause, Inc. (2002)
29 Cal. 4th 53, 68, fn. 5.)11
       For reasons unexplained in the legislative history, in its next version the Bill had
been amended to propose a modification of section 1987.2, a statute relating to discovery,
instead of the anti-SLAPP statute. Nevertheless, the Bill retained its focus on the free-
speech concerns that animate the anti-SLAPP statute. A report accompanying the revised
Bill to the Assembly Committee on the Judiciary, for example, included a lengthy section

       11
          In 2008, the same year the Bill was proposed, this court held that the anti-
SLAPP statute, and its corresponding award of attorney’s fees, did not extend to a motion
to quash a subpoena because motions to quash are not “causes of action.” (Tendler v.
www.jewishsurvivors.blogspot.com (2008) 164 Cal. App. 4th 802, 809 (Tendler).)
Concurring in the result, Justice McAdams wrote, “Attention anonymous Internet posters
and bloggers: this court has good news and bad news for those of you who engage in
nontortious discourse. The good news, announced earlier this year: your message will be
protected by the First Amendment and your identity will be protected by the court
quashing a third-party subpoena, unless the requesting party can make a prima facie
showing of defamation. [Citation.] The bad news: it may cost you tens of thousands of
dollars to preserve your anonymity.” (Id. at p. 810 (conc. opn. of McAdams, J.).) He
concluded, “I urge the Legislature to consider whether section 425.16 as currently written
adequately addresses this rapidly expanding arena of public expression . . . .” (Id. at
p. 813 (conc. opn. of McAdams, J.).)
        The legislative history of the Bill does not indicate a clear relationship to the
Tendler decision. Tendler was published in June 2008, and the Bill was first introduced
in February 2008. (Assem. Bill No. 2433 (2007-2008 Reg. Sess.) as introduced Feb. 21,
2008.) However, the stated need for the Bill references a 2003 case, First Cash Financial
Services, Inc. v. John Doe (Super. Ct. Santa Clara County, 2003, No. CV 002135), in
which the Santa Clara County Superior Court found, as would this court in Tendler, that
“the anti-Slapp law cannot be invoked to challenge . . . a subpoena, even if the underlying
foreign lawsuit is a meritless SLAPP.” (Sen. Com. on Judiciary, Rep. on Assem. Bill No.
2433 (2007-2008 Reg. Sess.) as amended Apr. 17, 2008, p. 4.) The current anti-SLAPP
statute does not make any reference to subpoenas. (§ 425.16.)

                                              13
setting out the author’s rationale for the Bill: “ ‘Current law does not address threats to
speech that result from out-of-state actions that lead to burdensome discovery in
California which may in itself cause a chilling effect on speech. For example, when the
speaker publishes anonymously online, a plaintiff in an out-of-state case may request a
subpoena in a California court to require a California-based Internet Service
Provider . . . to divulge the identity of the speaker.’ ” (Assem. Com. on Judiciary, Rep.
on Assem. Bill No. 2433 (2007-2008 Reg. Sess.) as amended Apr. 2, 2008, p. 2.) The
report explained, “ ‘AB 2433 will expand the existing motion to quash statute to allow a
moving party to quash a subpoena issued by [a] California court arising from litigation
filed outside of California, when the subpoena is issued to attain personally identifying
information.’ ” (Ibid.) “ ‘[T]he provision will allow those whose records or other
information are being sought, and subpoenaed witnesses, including online service
providers, to recover their costs and attorneys’ fees in resisting abusive subpoenas, and
will create a disincentive for seeking such subpoenas in California in the first place.’ ”
(Ibid.)
          As it moved from the Assembly through the Senate, the Bill’s legislative history
continued to reflect a strong link to the Anti-SLAPP statute and a concern for the
financial burdens of litigating the validity of subpoenas targeted at anonymous speakers.
A report to the Senate Judiciary Committee included a section describing the “need for
the bill”: “ ‘The primary mechanism that can currently be used to challenge [subpoenas
for out-of-state cases], a motion to quash, is not as effective as an anti-SLAPP motion.
While the anti-SLAPP law has a prevailing defendant attorney fee provision, the filer of a
motion to quash can only recover his or her attorney’s fees if the court finds that the
motion was opposed in bad faith or without substantial justification . . . . This makes it
difficult for speakers who cannot afford to pay attorney’s fees to find a lawyer to
represent them in challenging an abusive subpoena.’ ” (Sen. Com. on Judiciary, Rep. on
Assem. Bill No. 2433 (2007-2008 Reg. Sess.), as amended Apr. 17, 2008, p. 4.) The

                                              14
report added that Assembly Bill No. 2433 “seeks to remedy this problem . . . by
amending the [Code of Civil Procedure] to provide that such moving parties who prevail
on a motion to quash or modify a subpoena are entitled to receive their reasonable
attorney’s fees.” (Ibid.)
       The final amendments to the Bill, added in the Senate, highlight the link between
the Bill and the First Amendment and “clarify that the persons who may seek the motion
[to quash] are those in connection with an underlying action involving their exercise of
free speech rights, and clarify that a prevailing party may not recover expenses incurred
unless the underlying action arose from the moving party’s exercise of free speech rights
on the Internet and the responding party has failed to make a prima facie showing in
support of the cause asserted.” (Assem. Com. on Judiciary, Conc. in Sen. Amends.,
Assem. Bill No. 2433 (2007-2008 Reg. Sess.) as amended Aug. 14, 2008, p. 1.) The
current language of section 1987.2, subdivision (c) remains the same as that originally
enacted by Assembly Bill No. 2433.12
       As these representative excerpts illustrate, the legislative history of section 1987.2,
subdivision (c) highlights the Legislature’s focus on the burden on free speech posed by
subpoenas derived from out-of-state cases targeting anonymous speakers on the Internet;
the Legislature’s concern with the costs of litigating cases threatening free speech; and
the Legislature’s intent to protect the exercise of free speech on the Internet. The anti-
SLAPP statute reflects similar considerations.




       12
         Section 1987.2, subdivision (c) was originally enacted into law as section
1987.2, subdivision (b). In 2012, it was moved, without alteration of its text, from
section 1987.2, subdivision (b) to section 1987.2, subdivision (c). (2 Witkin, Cal.
Evidence (2018 supp.) Discovery: Resisting Subpoenas, § 229, p. 173.)

                                             15
              c. Section 1987.2, Subdivision (c) and the Anti-SLAPP Statute
       The anti-SLAPP statute, originally enacted in 1992, begins with a statement of
legislative purpose: “The Legislature finds and declares that there has been a disturbing
increase in lawsuits brought primarily to chill the valid exercise of the constitutional
rights of freedom of speech and petition for the redress of grievances. The Legislature
finds and declares that it is in the public interest to encourage continued participation in
matters of public significance, and that this participation should not be chilled through
abuse of the judicial process.” (§ 425.16, subd. (a); see also Burke, Anti-SLAPP
Litigation (The Rutter Group 2018) 1:1.)
       The anti-SLAPP statute creates a special motion to strike any “cause of action
against a person arising from any act of that person in furtherance of the person’s right of
petition or free speech under the United States Constitution or the California Constitution
in connection with a public issue . . . unless the court determines that the plaintiff has
established that there is a probability that the plaintiff will prevail on the claim.”
(§ 425.16, subd. (b)(1).) Moreover, a “defendant who is the ‘prevailing [party] on’ such a
motion is ‘entitled to recover his or her attorney’s fees and costs.’ (§ 425.16, subd. (c).)”
(Berti, supra, 39 Cal.4th at p. 377.)
       As excerpted above, section 1987.2, subdivision (c) contains a similar provision
that requires the court to award reasonable attorney’s fees and costs to a prevailing
moving party. “[I]f the moving party prevails, and if the underlying action arises from
the moving party’s exercise of free speech rights on the Internet and the respondent has
failed to make a prima facie showing of a cause of action, the court shall award the
amount of the reasonable expenses incurred in making the motion, including reasonable
attorney’s fees.” (§ 1987.2, subd. (c), italics added.) At least one commentator has
observed the similarities between this provision and the anti-SLAPP statute. (Burke,
Anti-SLAPP Litigation, supra, 2:19 [describing section 1987.2, subdivision (c), as “anti-
SLAPP-like protection”].)

                                              16
       Because of the close link between the objective of the anti-SLAPP statute and the
public policy animating section 1987.2, subdivision (c), we conclude that the statutes are
in pari materia, and that “ ‘ “similar phrases appearing in each should be given like
meanings.” ’ ” (Tran, supra, 61 Cal.4th at p. 1168.) Moreover, “[w]hen legislation has
been judicially construed and subsequent statutes on a similar subject use identical or
substantially similar language, the usual presumption is that the Legislature intended the
same construction, unless a contrary intent clearly appears.” (Ketchum v. Moses (2001)
24 Cal. 4th 1122, 1135 (Ketchum).) We therefore apply the construction of “prevailing
party” as it has been developed in case law interpreting the anti-SLAPP statute to the
similar concept found in section 1987.2, subdivision (c) and, in particular, to determine
the effect of a voluntary withdrawal of a subpoena on prevailing party status.
       Courts of Appeal have uniformly held that a defendant may qualify as the
“prevailing party” under the anti-SLAPP statute even where the SLAPP suit has been
voluntarily dismissed prior to a judicial ruling on the anti-SLAPP motion to strike. (See,
e.g., Moore v. Liu (1999) 69 Cal. App. 4th 745, 751 (Liu); Tourgeman v. Nelson &
Kennard (2014) 222 Cal. App. 4th 1447, 1456 (Tourgeman).) Describing the justification
for the award of attorney’s fees notwithstanding the prior dismissal of the complaint,
courts have reasoned that, if a plaintiff is able to avoid paying attorney’s fees “by the
device of dismissing the SLAPP prior to a hearing on the defendant’s motion to strike,”
such a result “deprives [defendant] of the monetary relief which the Legislature intended
to give her, while at the same time it relieves [plaintiffs] of the punishment which section
425.16 imposes on persons who use the courts to chill others’ exercise of their
constitutional rights.” (Liu, supra, at pp. 747-748.) The legislative history of section
1987.2, subdivision (c), echoes a similar theme, stating the attorney’s fee provision of the
statute “ ‘will allow those whose records or other information are being sought, and
subpoenaed witnesses, including online service providers, to recover their costs and
attorneys’ fees in resisting abusive subpoenas, and will create a disincentive for seeking

                                             17
such subpoenas in California in the first place.’ ” (Assem. Com. on Judiciary, Rep. on
Assem. Bill No. 2433 (2007-2008 Reg. Sess.), as amended Apr. 2, 2008, p. 2.)
       Therefore, given the similar purpose of the anti-SLAPP statute and section 1987.2,
subdivision (c) and based upon case law interpreting the anti-SLAPP statute, we conclude
that, “[i]f a motion [to quash a subpoena] is filed under Section 1987.1,” “the moving
party” can “prevail[]” under section 1987.2, subdivision (c) even if the respondent has
dismissed the subpoena prior to judicial determination of the motion to quash. (§ 1987.2,
subd. (c).) The trial court correctly rejected Halbig’s argument that Roe’s motion to
quash became moot when Halbig voluntarily dismissed the subpoena.
               d. Roe Was the Prevailing Party Under Section 1987.2, Subdivision (c)
       That Roe’s motion to quash was not mooted by Halbig’s dismissal of the subpoena
does not resolve the question whether the trial court properly determined that Roe had
“prevail[ed]” on the motion to quash within the meaning of section 1987.2, subdivision
(c). To answer this question, we again consult the case law developed in the analogous
context of the anti-SLAPP statute. (See Ketchum, supra, 24 Cal.4th at p. 1135.) We are
also mindful of the “ ‘cardinal principle of appellate review’ ” that “ ‘[a] judgment or
order of the lower court is presumed correct[, and a]ll intendments and presumptions are
indulged to support it on matters as to which the record is silent, and error must be
affirmatively shown.’ ” (In re Julian R. (2009) 47 Cal. 4th 487, 498-499 (Julian R.),
italics omitted.)
       Although the Courts of Appeal agree that the dismissal of a SLAPP suit prior to
judicial determination of the merits of a motion to strike does not preclude a court from
finding that the movant prevailed, they have taken two approaches to determining
prevailing party status in these circumstances. At least one court has defined the
prevailing party under section 425.16 as the “party [that] realized its objectives in the
litigation.” (Coltrain, supra, 66 Cal.App.4th at p. 107.) Under this rubric, a plaintiff’s
voluntary dismissal of the complaint prior to a ruling on the anti-SLAPP motion to strike

                                             18
creates a rebuttable presumption that the defendant who filed the motion to strike is the
prevailing party. (Ibid.)
       In contrast, a majority of the Courts of Appeal require that the trial court
determine the merits of the anti-SLAPP motion to strike notwithstanding the prior
dismissal of the underlying suit. If the motion to strike would have been granted absent
the dismissal of the complaint, then the court is required to award attorney’s fees and
costs for the motion to strike. (See Liu, supra, 69 Cal.App.4th at p. 751 [holding that “a
defendant who is voluntarily dismissed, without or without prejudice, after filing a
section 425.16 motion to strike, is nevertheless entitled to have the merits of such motion
heard as a predicate to a determination of the defendant’s motion for attorney’s fees and
costs”]; Pfeiffer Venice Properties v. Bernard (2002) 101 Cal. App. 4th 211, 215, 217-218
[holding “the trial court has jurisdiction to award attorney fees to a prevailing defendant
whose [anti-]SLAPP motion was not heard solely because the matter was dismissed
before defendants obtained a ruling on the [anti-]SLAPP motion” and following the
approach of Liu in requiring the trial court to rule on the merits of the anti-SLAPP motion
as a precondition to awarding attorney’s fees]; Tourgeman, supra, 222 Cal.App.4th at
p. 1456 [noting “[n]umerous courts have agreed with the Coltrain court’s conclusion that
a trial court retains jurisdiction to award attorney fees pursuant to section 425.16,
subdivision (c)(1), after a plaintiff voluntarily dismisses its complaint while a special
motion to strike is pending” and agreeing with Liu that the trial court must first determine
the merits of the motion to strike before awarding attorney’s fees].)
       To ascertain whether Roe prevailed within the meaning of section 1987.2,
subdivision (c), we need not elect between these approaches because Halbig does not
affirmatively establish that the trial court committed error when it found that Roe
prevailed. (See Julian R, supra, 47 Cal.4th at pp. 498-499.) Halbig’s withdrawal of the
Google subpoena achieved Roe’s litigation objective of retaining his anonymity, and
Halbig does not contend that he withdrew the subpoena “for . . . reasons unrelated to the

                                             19
probability of success on the merits.” (Coltrain, supra, 66 Cal.App.4th at p. 107.) In
addition, the trial court’s determination that Halbig “failed to make a prima facie showing
of a cause of action” necessarily means that Roe’s motion to quash would have been
granted absent Halbig’s dismissal of the subpoena (see Liu, supra, 69 Cal.App.4th at
p. 751; Krinsky, supra, 159 Cal.App.4th at p. 1172), and Halbig does not challenge that
finding here.13 At no point in this litigation has Halbig attempted to establish a prima
facie showing of a valid cause of action in his underlying Florida case. Because Roe’s
motion to quash met all of the requirements of section 1987.2, subdivision (c), and in
light of our conclusion that Roe’s motion was not mooted by Halbig’s withdrawal of the
subpoena, we affirm the trial court’s finding that Roe “prevail[ed]” under section 1987.2,
subdivision (c) and, therefore, was entitled to “the amount of the reasonable expenses
incurred in making the motion, including reasonable attorney’s fees.” (§ 1987.2,
subd. (c).)
       Before turning to the method by which the trial court calculated attorney’s fees
and costs, we briefly explain why we find unpersuasive Halbig’s remaining arguments
challenging the trial court’s determination that Roe was the prevailing party. Halbig
argues that Evilsizor v. Sweeney (2014) 230 Cal. App. 4th 1304 (Evilsizor) is “the case
most directly on point,” involves “identical” behavior, and “holds that persisting in a
motion to quash after the purportedly objectionable subpoena has been withdrawn is itself
sanctionable behavior.” In Evilsizor, the Court of Appeal upheld a trial court’s decision
to award sanctions in the form of attorney’s fees under section 1987.2, subdivision (a)
against an individual whose bank records had been mistakenly subpoenaed in the context


       13
            Halbig also does not contest that “the underlying action [arose] from the moving
party’s exercise of free speech rights on the Internet” or that the “subpoena [was issued]
from a court of this state for personally identifying information, as defined in subdivision
(b) of Section 1798.79.8 of the Civil Code, for use in an action pending in another
state . . . , and th[e] subpoena [was] served on any Internet service provider, or on the
provider of any other interactive computer service . . . .” (§ 1987.2, subd. (c).)

                                             20
of a contentious divorce proceeding and who refused to withdraw the motion to quash
after the subpoena had been withdrawn. (Id. at pp. 1306, 1308, 1311.)
       Far from finding Evilsizor directly on point, we conclude that the case is irrelevant
to the interpretation of section 1987.2, subdivision (c). Evilsizor examines section
1987.2, subdivision (a). That provision states: “Except as specified in subdivision (c), in
making an order pursuant to motion made under subdivision (c) of Section 1987 or under
Section 1987.1, the court may in its discretion award the amount of the reasonable
expenses incurred in making or opposing the motion, including reasonable attorney’s
fees, if the court finds the motion was made or opposed in bad faith or without substantial
justification or that one or more of the requirements of the subpoena was oppressive.”
(§ 1987.2, subd. (a), italics added.)
       Critically, the text of subdivision (a) explicitly excludes subdivision (c), the
provision at issue here. We agree with Halbig that Evilsizor stands for the proposition
that, except for subpoenas in litigation involving the “exercise of free speech rights on the
Internet” addressed by section 1987.2, subdivision (c), a refusal to withdraw a motion to
quash after the original subpoena has been withdrawn can expose the filer of the motion
to quash to sanctions (and, Halbig argues, a strong inference that the person sanctioned
was not the prevailing party). But, as Halbig’s subpoena falls squarely within the
conduct that section 1987.2, subdivision (c) is designed to deter and punish, Evilsizor
does not apply.
       Halbig argues that, once he had withdrawn the subpoena, Roe had no reason to
fear that Halbig’s further efforts would unmask his identity, and he maintains that Roe’s
refusal to withdraw the motion to quash needlessly incurred extra costs—the behavior
sanctioned by the court in Evilsizor. Halbig’s argument, however, ignores the possibility
that he could have sought another subpoena for Roe’s identity. Halbig asked for and
received a “dismissal” of the Google subpoena “without prejudice.” The record contains
no evidence that at the time of the hearing on the motion to quash Halbig had determined

                                             21
the identity of the “Doe” defendants or dismissed the underlying lawsuit in Florida. As
noted in the analogous anti-SLAPP context, “[t]he specter of the action being refiled (at
least until the statute of limitations had run) would continue to have a significant chilling
effect on the defendant’s exercise of its First Amendment rights. At that point, the
plaintiff would have accomplished all the wrongdoing that triggers the defendant’s
eligibility for attorney’s fees, but the defendant would be cheated of redress.” (Coltrain,
supra, 66 Cal.App.4th at pp. 106-107.)
       More generally, Halbig’s arguments do not recognize that the conduct he
admittedly engaged in (securing a subpoena from a California court in connection with
meritless litigation from an out-of-state case targeted at unmasking an anonymous
speaker on the Internet) is conduct that the Legislature specifically sought to punish and
deter with section 1987.2, subdivision (c). The Legislature selected as the deterrence
mechanism the attorney’s fees Halbig now seeks to avoid.
       Finally, Halbig contends that the only way the trial court could have determined
that Roe were the prevailing party was if the trial court employed the “catalyst” theory of
determining a successful party where there is no judicial resolution of litigation. The
“catalyst theory” permits a court to award attorney fees under section 1021.5 “ ‘even
when litigation does not result in a judicial resolution if the defendant changes its
behavior substantially because of, and in the manner sought by, the litigation.’ ”
(Vasquez v. State of California (2008) 45 Cal. 4th 243, 247 (Vasquez).) The catalyst
theory requires a party seeking attorney’s fees to have reasonably attempted to settle the
litigation before filing the lawsuit. (Graham v. DaimlerChrysler Corp. (2004) 34 Cal. 4th
553, 577.) Halbig contends that Roe was not entitled to prevail under the catalyst theory
because Roe did not attempt settlement before filing the motion to quash.
       The text of section 1987.2, subdivision (c) does not require any prelitigation notice
by the person seeking to quash a subpoena for personally identifying information. (Cf.
Vasquez, supra, 45 Cal.4th at p. 252 [observing “the Legislature clearly knows how to

                                             22
require prelitigation demands unambiguously when that is what it wishes to do”].) And
the catalyst theory’s requirement of prelitigation notice seems particularly inapt in the
context of section 1987.2, subdivision (c). The purpose of the prelitigation notice is to
“discourage extortionate suits without putting a damper on lawsuits that genuinely
provide a public benefit.” (Vasquez, supra, at p. 255.) However, it was Halbig, not Roe,
who filed the lawsuit targeted at speech that the trial court ultimately determined to lack a
prima facie basis, and we have no reason to believe that the failure to make a
“prelitigation demand” before filing a motion to quash (even assuming the concept
applies when litigation has already been initiated by the other side) would encourage
extortionate suits. We decline to import the requirements of the “catalyst theory” into
section 1987.2, subdivision (c), and conclude that Roe’s failure to make a prelitigation
demand is irrelevant to the determination of prevailing party under the statute.
       In summary, the trial court correctly determined that Roe “prevail[ed]” on the
motion to quash notwithstanding Halbig’s dismissal of the subpoena. (§ 1987.2,
subd. (c).) The trial court’s accurate determination that Roe was the prevailing party
triggered the dictate of subdivision (c) that “the court shall award the amount of the
reasonable expenses incurred in making the motion, including reasonable attorney’s
fees.” (§ 1987.2, subd. (c).) We now turn to the trial court’s calculation of the attorney’s
fees and costs to which Roe was entitled.




                                             23
          B. The Trial Court’s Calculation of Attorney’s Fees and Costs
       Both parties appeal the trial court’s award of attorney’s fees and costs. Halbig
argues that the trial court’s determination of attorney’s fees was procedurally flawed
because the court considered information provided for the first time in Roe’s reply brief,
and the declaration supporting the attorney fee request was “rife with hearsay” that
should not have been considered. Halbig also contends that, instead of using the lodestar
method to calculate reasonable attorney’s fees, the trial court arbitrarily picked the figure
of $22,000.
       Roe similarly argues that the trial court did not adequately justify its decision to
reduce the fees and costs he requested. Roe contends that the trial court’s decision not to
award “the full fees and costs incurred by [him] to oppose [Halbig’s] initial wrongful
subpoena . . . will have a chilling impact on similarly situated litigants.” Moreover, Roe
maintains that the language of section 1987.2, subdivision (c) reflects a legislative intent
that attorney’s fees must be awarded as a matter of right, they must be “fully
compensatory,” and they may not be reduced “based on what the court thinks the
category of litigation ‘should not require.’ ” At oral argument, Roe pressed this point
further, maintaining that the language of section 1987.2, subdivision (c) reflects a
legislative determination that a trial court must award the full amount of fees and costs
requested by the prevailing party as long as the hourly fees were themselves reasonable.
       Roe also argues that the trial court erred when it ruled that paralegal expenses
cannot be included in a fee award and when it refused to award attorney’s fees incurred
from his attorneys’ travel from Fresno to the trial court in San Jose. Halbig agrees with
Roe that the trial court should not have categorically excluded paralegal fees from the
attorney fee award but believes the trial court had the authority to exclude travel costs in
light of the California Rule of Court “favoring telephone appearances.” Roe also requests
fees and costs for the appeal, an issue Halbig does not address.



                                             24
       Turning first to Halbig’s procedural points, we conclude that Halbig has waived
any challenge to hearsay statements contained in the declaration accompanying the
request for fees by failing to object on that basis below. (Gonzalez v. Santa Clara County
Dept. of Social Services (2017) 9 Cal.App.5th 162, 173 (Gonzalez).) Moreover, the trial
court had discretion to consider the additional information provided in Roe’s reply brief.
(See Alliant Ins. Services, Inc. v. Gaddy (2008) 159 Cal. App. 4th 1292, 1308.) Halbig’s
own opposition to the motion to quash complained that the original declarations were
insufficiently detailed, and Halbig waived any challenge to the itemized billing records
when he did not request a continuance to consider the additional information and chose
not to “quibble about individual entries” at the hearing.
       Addressing the trial court’s substantive decision to award $22,000 in attorney’s
fees and $495 in costs to Roe, we review the trial court’s ruling for abuse of discretion
and will “interfere with the trial court’s determination of the amount of reasonable
attorney fees only where there has been a manifest abuse of discretion.” (Almanor,
supra, 246 Cal.App.4th at p. 777.) Contrary to Roe’s contention, nothing in the text of
section 1987.2, subdivision (c) or the provision’s legislative history indicates that the trial
court should apply a special, statute-specific rule when determining whether the expenses
incurred in making the motion were “reasonable.” (§ 1987.2, subd. (c).) Therefore, we
conclude that the phrases “reasonable expenses” and “reasonable attorney’s fees” in
section 1987.2, subdivision (c) have the same meaning as they do in analogous statutes.
       “[T]he fee setting inquiry in California ordinarily begins with the ‘lodestar,’ i.e.,
the number of hours reasonably expended multiplied by the reasonable hourly rate.”
(PLCM Group, Inc. v. Drexler (2000) 22 Cal. 4th 1084, 1095.) “A court assessing
attorney fees begins with a touchstone or lodestar figure, based on the ‘careful
compilation of the time spent and reasonable hourly compensation of each
attorney . . . involved in the presentation of the case.’ ” (Ketchum, supra, 24 Cal.4th at



                                              25
pp. 1131-1132.) The lodestar figure may then be adjusted upward or downward by the
court based on a number of factors. (Ibid.)
       The California Supreme Court has upheld the use of the lodestar method in
calculating attorney’s fees associated with a successful anti-SLAPP motion to strike.
(Ketchum, supra, 24 Cal.4th at p. 1137.) It has also generally applied a presumption that
the Legislature intends courts to use the lodestar method in determining all attorney fee
awards. (Ibid.) Nevertheless, a trial court is not obligated to use the lodestar method.
(Laffitte v. Robert Half Internat. Inc. (2016) 1 Cal.5th 480, 504.) And even if a trial court
does use the lodestar method, it does not have to articulate that method explicitly.
(Gorman v. Tassajara Development Corp. (2009) 178 Cal. App. 4th 44, 101 (Gorman).)
       Trial courts must, however, begin any calculation of reasonable attorney’s fees
with the total number of hours counsel have actually spent on the case. “ ‘The starting
point of every fee award . . . must be a calculation of the attorney’s services in terms of
the time he [or she] has expended on the case. Anchoring the analysis to this concept is
the only way of approaching the problem that can claim objectivity, a claim which is
obviously vital to the prestige of the bar and the courts.’ ” (Press v. Lucky Stores, Inc.
(1983) 34 Cal. 3d 311, 322.) In setting attorney’s fees “[t]he basis for the trial court’s
calculation must be the actual hours counsel has devoted to the case, less those that result
from inefficient or duplicative use of time.” (Horsford v. Board of Trustees of California
State University (2005) 132 Cal. App. 4th 359, 395.) “Absent circumstances rendering the
award unjust, an attorney fee award should ordinarily include compensation for all the
hours reasonably spent, including those relating solely to the fee.” (Ketchum, supra, 24
Cal.4th at p. 1133.)
       The record before the trial court established that, by the time the motion to quash
was heard, Roe’s senior attorney had spent 47 hours on the case, billing at $275/hour
($12,925 in total); the mid-level attorney had spent 8.7 hours, billing at $240/hour
($2,088 in total); and the junior attorney had spent 136.3 hours, billing at $200/hour

                                              26
($27,260 in total). The total bill came to $42,273 for 192 hours of attorneys’ work plus
$308 for the paralegal’s time. Based on these numbers, the trial court stated, “[$]42,000
was a lot, extreme in setting in this case. . . . I think a petition to quash a subpoena
should not require that amount of time. So I’m going to award $22,000 in fees.”
       The trial court made clear that, in its view, Roe’s attorneys had spent an
unreasonable amount of time on the case. The trial court is entitled to draw that
conclusion, for, “an ‘experienced trial judge is the best judge of the value of professional
services rendered in [her] court.’ ” (Walent v. Commission on Professional Competence
etc. (2017) 9 Cal.App.5th 745, 748.) Nevertheless, the starting point for the trial court’s
calculation must be all of the hours counsel has spent on the case.
       Roe suggests that perhaps the trial court awarded an amount equal to the time his
attorneys spent on the initial motion to quash. If the trial court’s fee award were based on
this metric, it would constitute an abuse of discretion. Halbig filed an opposition to the
motion to quash and withdrew the subpoena; both of those events reasonably required
further briefing from Roe. An award based solely on the attorney hours spent preparing
the initial motion to quash would violate the principle that the starting point of the fee
calculation must be all of the attorney hours actually spent on the case. (Ketchum, supra,
24 Cal.4th at pp. 1131-1132.)
       Furthermore, while we have rejected the idea that section 1987.2, subdivision (c)
employs a special rule for determining reasonable expenses, we are mindful that the
legislative history of the provision does reflect a desire to “allow those whose records or
other information are being sought, and subpoenaed witnesses, including online service
providers, to recover their costs and attorneys’ fees in resisting abusive subpoenas.”
(Assem. Com. on Judiciary, Rep. on Assem. Bill No. 2433 (2007-2008 Reg. Sess.) as
amended Apr. 2, 2008, p. 2.) Additionally, we are puzzled by the trial court’s
observation of how much time a motion to quash a subpoena “should” take, when the
motion to quash at issue here was brought under a statutory provision that was not the

                                              27
subject of any case law (either published or unpublished) and would reasonably take
more time to research and litigate than an ordinary motion to quash a subpoena. In any
event, the supposition that the trial court awarded the amount equal to the time spent on
the initial motion to quash does not mathematically compute. The declaration
accompanying the motion to quash requested $21,874 in attorney’s fees, which is close
to, but does not equal, the $22,000 the trial court ultimately awarded.
       After applying all presumptions in favor of the trial court’s determination, on the
record before us, we cannot determine how the trial court arrived at $22,000 for 192
hours of attorney time. “A trial court’s award of attorney fees must be able to be
rationalized to be affirmed on appeal. . . . When a trial court makes an award that is
inscrutable to the parties involved in the case, and there is no apparent reasonable basis
for the award in the record, the award itself is evidence that it resulted from an arbitrary
determination. It is not the absence of an explanation by the trial court that calls the
award in this case into question, but its inability to be explained . . . .” (Gorman, supra,
178 Cal.App.4th at p. 101.)
       “The abuse of discretion standard is ‘deferential,’ but it ‘is not empty.’ ”
(Gonzalez, supra, 9 Cal.App.5th at p. 169.) Because we cannot determine how the trial
court arrived at the attorney’s fees it awarded, we cannot assess whether the trial court
properly exercised its discretion. “When the record is unclear whether the trial court’s
award of attorney fees is consistent with the applicable legal principles, we may reverse
the award and remand the case to the trial court for further consideration and
amplification of its reasoning.” (In re Vitamin Cases (2003) 110 Cal. App. 4th
1041, 1052.) Consistent with this principle, we reverse the fee award and remand to the
trial court for further consideration. For the trial court’s benefit on remand, we note that
paralegal fees may be awarded as attorney’s fees if the trial court deems it appropriate
(Gorman, supra, 178 Cal.App.4th at pp. 96, 100-101), and observe that attorney’s fees
for travel hours may be awarded if the court determines they were reasonably incurred

                                             28
(§ 1987.2, subd. (c); see Citizens Against Rent Control v. Berkeley (1986) 181
Cal. App. 3d 213, 232-234). We also vacate the trial court’s award of costs so that the trial
court may fully reconsider the appropriate award to Roe.
        With respect to Roe’s request for costs and attorney’s fees on appeal, “[a] statute
authorizing an attorney fee award at the trial court level includes appellate attorney fees
unless the statute specifically provides otherwise.” (Evans v. Unkow (1995) 38
Cal. App. 4th 1490, 1499.) Section 1987.2, subdivision (c) does not foreclose appellate
attorney fees. Therefore, Roe is entitled to them. (See Cal. Rules of Court,
rule 8.278(a)(1).) The trial court is directed to determine appellate fees and costs in the
first instance. (See Cal. Rules of Court, rule 8.278(c).)
                                    III. DISPOSITION
        Regarding Roe’s entitlement to an award of attorney’s fees and costs, the order
appealed from is affirmed. Regarding the amount of attorney’s fees and costs awarded,
the order appealed from is reversed. The matter is remanded to the trial court for
determination of Roe’s reasonable expenses, including reasonable attorney’s fees. Roe
shall also recover attorney’s fees and costs on appeal, in amounts to be determined by the
trial court.




                                             29
                                 ______________________________________
                                            DANNER, J.




WE CONCUR:




____________________________________
           GREENWOOD, P.J.




____________________________________
           GROVER, J.




Roe v. Halbig
H043248
Trial Court:                             Santa Clara County Superior Court
                                         Superior Court No.: 1-15-CV280191


Trial Judge:                             The Honorable Mary Arand




Attorneys for Petitioner and Appellant   McCormick, Barstow, Shepard,
John/Jane Roe:                           Wayte & Carruth
                                         James P. Wagoner
                                         Graham Van Leuven



Attorney for Respondent and Appellant    Nicholas Ranallo
Wolfgang Halbig:




Roe v. Halbig
H043248